Citation Nr: 0919586	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a decision of the Board of Veterans' Appeals 
promulgated December 7, 2007, should be revised or reversed 
on the basis of clear and unmistakable error.    


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army 
from December 1941 to November 1945.  He died in April 1998; 
the moving party is his surviving widow.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 1998, at the age of 86.

2.  The cause of death was listed as metabolic acidosis, as a 
result of hepatic failure, as a result of viral hepatitis.  

3.  At the time of the Veteran's death, service connection 
was in effect for residuals of an old fractured right femur 
with injury to Muscle Group XIV, evaluated as 30 percent 
disabling; and ulcerative scars of the right thigh, evaluated 
as 10 percent disabling, for a combined disability evaluation 
of 40 percent.   

4.  In a decision dated in December 2007, the Board of 
Veterans' Appeals (Board) denied service connection for the 
cause of the Veteran's death.  

5.  By correspondence received in December 2007, the moving 
party filed a motion and requested that the Board reconsider 
its December 2007 decision denying service connection for the 
cause of the Veteran's death; the moving party also alleged 
clear and unmistakable error (CUE) in the Board's December 
2007 decision

6.  In May 2008, the motion for reconsideration was denied.  

7.  The Moving Party has failed to clearly and specifically 
set forth alleged CUE in the December 2007 Board decision and 
why the result would have been manifestly different but for 
the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on CUE have not been met, the motion must 
be dismissed without prejudice to refiling.  38 U.S.C.A. § 
7111(a) (West 2002); 38 C.F.R. § 20.1404(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to claims of CUE in prior Board 
decisions or in prior rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).

By way of procedural history, the Board notes that in a 
decision dated in December 2007, the Board denied service 
connection for the cause of the Veteran's death.  
Subsequently, the moving party submitted a motion and 
requested that the Board reconsider its December 2007 
decision.  The moving party also alleged CUE in the Board's 
December 2007 decision.  In May 2008, the motion for 
reconsideration was denied.

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2008).

In the moving party's December 2007 CUE motion, the moving 
party restated some of the evidence that was previously of 
record and was considered by the Board, and expressed nothing 
more than her dissatisfaction with being denied service 
connection for the cause of the Veteran's death.  She also 
referred to the Workmen's Compensation Act, which has no 
relevance to a claim of CUE in a Board decision.  Thus, she 
essentially maintained that it was CUE to deny her claim for 
service connection for the cause of the Veteran's death.  
However, the Board notes that she has not provided any 
specific allegation of fact or law regarding the Board's 
December 2007 decision.  Rather, her motion contains nothing 
but nonspecific allegations that it was error not to award 
the benefit she desired in this case.  Accordingly, the Board 
finds that the Moving Party has not set forth specific 
allegations of error, either of fact or law, which would 
warrant a finding of CUE in the December 2007 decision.  The 
contentions amount to a disagreement with the outcome of this 
decision.  She has not set forth any basis for a finding of 
error or any indication why the result of this decision would 
have been different but for an alleged error.

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2008), the 
motion is dismissed without prejudice.


ORDER

The motion for revision or reversal of the Board's December 
2007 decision denying service connection for cause of death 
is dismissed without prejudice to refiling.






____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


